1                               UNITED STATES DISTRICT COURT

2                                      DISTRICT OF NEVADA

3                                                 ***

4     ROBERT ALLEN GOODLOW,                           Case No. 3:18-cv-00323-MMD-CBC

5                                       Petitioner,
             v.                                                       ORDER
6

7     WARDEN BAKER,

8                                   Respondents.

9

10          Petitioner filed a motion asking for an extension of time to file an amended petition.

11   (ECF No. 23.) Petitioner has, however, already amended his petition once (ECF No. 8)

12   and has not obtained leave of the Court to file another amendment. See Fed. R. Civ. P.

13   15(a)(2) (requiring leave of the court or consent of the opposing party to amend a pleading

14   unless amendment is allowed as a matter of course under Rule 15(a)(1)). Accordingly,

15   the Court will construe Petitioner’s motion as a motion for leave to amend his petition and

16   provide Respondents an opportunity to file a response.

17          It is therefore ordered that Respondents will have 20 days from the date this order

18   is entered to file a response to Petitioner’s request to file an amended petition (ECF No.

19   24). Petitioner will thereafter have ten days to file a reply.

20          It is further ordered that Respondents’ motion for extension of time to file a

21   response to the amended petition (ECF No. 23) is denied as moot. The Court will

22   schedule further proceedings when it determines whether to allow Petitioner to amend

23   his petition.

24          DATED THIS 21st day of February 2019.

25

26

27                                                      MIRANDA M. DU
                                                        UNITED STATES DISTRICT JUDGE
28
